 OPERATING ENGINEERS LOCAL NO.369643InternationalUnion of Operating Engineers, AFL-CIO, LocalUnionNo. 369 (T. E. Akers &Compa-ny) I and William H. Bishop.Case 26-CB-681FINDINGSOF FACT (WITH REASONS THEREFOR)AND CONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THELABOR ORGANIZATION INVOLVEDOctober 10, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 23, 1972, Administrative Law Judge 2LloydBuchananissued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondent fileda brief in opposition to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missedin its entirety.1Name appears as amended at the hearing.2 The tide of ""real Examiner"was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaint here-in (issuedMarch 24, 1972; charge filed February 1, 1972),as amended,alleges that the Union has violated Section8(b)(2) and (1)(A) of the National Labor Relations Act, asamended,73 Stat.519, by causing or attempting to cause theCompany to discharge its employee,William H.Bishop,discriminatorily and in violation of Section 8(a)(3) of theAct. Theanswer denies the allegation of violation.The case was tried before me at Nashville, Tennessee,on May 11 and 12, 1970.Counsel were heard in oral argu-ment at the conclusion of the trial. Pursuant to leave grant-ed to all parties,a brief has been filed by the Union.Upon the entire record in the case and from my obser-vation of the witnesses,Imake the following:Itwas stipulated and I find and conclude that T. E.Akers & Company is a corporation with an office and placeof business in Nashville,Tennessee,where it is engaged ingeneral construction work. During the past 12 months, inthe course and conduct of its business operations,the Com-pany hada gross volume of business in excess of $1 millionand during the same period of time it purchased and re-ceived in the State of Tennessee goods and materials valuedin excess of $25,000 directly from points located outside theState of Tennessee,and purchased goods valued in excessof $50,000 from distributors who, in turn, purchased andreceived said goods directly from outside the State of Ten-nessee;that the Company is a member of the AssociatedGeneral Contractors of Nashville,Tennessee,a multiem-ployer group which negotiates labor agreements with con-struction trade unions in the Nashville, Tennessee, area;and that the Company is a negotiating member of the Asso-ciated General Contractors of Nashville and, that an officerof the Company, Robert Akers, negotiates with trade un-ions on behalf of the Associated General Contractors.I also find and conclude that, as admitted, the Unionis a labor organization within the meaning of the Act.II.THE ALLEGED VIOLATION OF SECTION 8(bx2) AND S(bXIXA)A general relationship and practice are not here inissue:The issue is actual causation or attempt to causeBishop's discharge, as alleged;and the alleged violation ofSection 8(b)(1)(A) is admittedly derivative only. Finding ofviolation depends on proof of union action against Bishopvis-a-visthe Employer, the Akers company, and with unionanimus to the extent that it might support or help interpretany action taken.OprylandContractors,Inc., has been the general con-tractor on the Opryland construction project in Nashville,Tennessee. One of the subcontractors since November 1971has been T. E. Akers & Company, the Company herein.Bishop, a young heavy-equipment operator and a memberof the Union since 1968, was employed at the site for sometime in April 1971. Douglas, the Union's assistant agent andvice president,assigned him to work on this site in Decem-ber 1971. Whether Bishop was sent out to Akers or to an-other subcontractor does not appear to be of great moment;he did go to work for Akers on December 17. AlthoughBishop told us that he was the only operating engineeremployed by Akers on December 31 and that he was notlaid off, both Robert Akers, president of the Akers Compa-ny, and Bray, the Company's project manager at this site,testified that all operating engineers were laid off on De-cember 31.According to Bray, Opryland had asked the Akerscompany to put Bishop on the Akers payroll; but Bishopworked with the Opryland crew and under its direction.This circuitous arrangement may explain why Bishop wasnot notified of the general layoffs of engineers on December31 and also why Douglas did not know that Bishop was on199 NLRB No. 90 644DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Akers payroll in December. Gilliam, foreman on the joband a member of the Union, also testified that he thoughtthat Bishop had been working for another contractor. Likeso much else that was brought out, none of this bears on theissuesbefore us; but it does at least serve to avoid whatmightotherwise be invidious reflections on credibility.Bray, who was called by the General Counsel and ap-parently did not favor either the Company or the Union inthis case, told us that on December 28 Burke, Opryland'smaintenancemanager, calleda meetingof representativesof the various subcontractors and told them that operatingengineerswould be laid off on December 31 and that theywould thereafter be reemployed by other subcontractors,the purpose being to eliminate the need for a general fore-man on thesite.Gilliam had been the foreman. Subsequent-ly, a few days after January 4, when, as we shall see, severaloperatingengineerswent to work for Akers, Burke at an-other meeting declared that there had been a great deal ofconfusion and that he was making Gilliam, although on theAkers payroll,' the operatingengineerforeman and coor-dinator of all operatingengineersother than those workingfor one of the subcontractors.With the rearrangement of employment of operatingengineersimpending, Bray on December 30 called Douglasand asked for four engineers by name to report to Akers onJanuary 3. Bishop was not among those so named. The fourarrived on January 3 but refused to work because the Com-pany had not signed a contract with the Union.After another employee,Williams, asked Bishopwhether he was going to work that day and suggested thathe call Douglas (this will be referred to below), Bishop didmake the call and was told by Douglas that the men werenot to work for the Company until the Union had a healthand welfare agreement.We digress for a moment to note that, Bishop beingavailable, Bray and Douglas agreed to send him to theUnion for a copy of the proposedagreementwhich theUnion wanted signed, Bray stating that he would sign it. Atthis point Bishop injected what appeared at the moment tobe a cloak and dagger hunt for Bray at the union office,suggestingthatDouglas was avoiding him. According toBishop, Douglas was plainly angry or annoyed becauseBishop, although not working, had remained at the jobsite.Douglas' version is that he did not give Bishop a copy of theagreementto be signed because Bray had called again andsaid that he would come to the union office to sign it.Bishop was here unwarrantedly dramatizing the situ-ation as he testified that Bray asked whether he was a gam-bling man and continued that Douglas had told him to sendBishop to the union hall to pick up the contract; that he hadreplied that it was "unusual that [he] should be the onepicked" to get the contract; and that Bray remarked that hethought there was "some horseplay going on . . . " Bray,certainly not inimical to Bishop, told us that he asked Doug-las "if it would be all right if Mr. Bishop came" for thecontract to be signed and returned to Douglas; the latteragreed, and "Bishop volunteered to go down." Douglas'version was simply that Bray told him that he would senda man, possibly Bishop, who was there, for the contract.Continuing with our telephone conversation betweenBishop and Douglas on the morning of January 3, whenDouglas declared that the men were not to work for a scabcompany that had no contract, Bishop replied that he wasnot on the payroll and that what he did with his own timewas his own business. While Bishop maintained to Douglasthat he had not been fired or laid off, the fact remains thatBishop did not work that day and indicated, by his state-ment that he was not on the payroll, that he would not workuntil a contract had been signed.Clearly to this point in declaring that the operatorswere not to work for a noncontract employer, Douglas wasnot causing or attempting to cause Bishop's discharge. Nomore probative or indicative of consequent union animus isBishop's reply that what he did with his own time was hisown business. If Bishop was here declaring his indepen-dence, he might have selected a more appropriate andmeaningful occasion and language. Indeed such a rude re-ply, while pointing out that he was not working, seems tohave lacked any point at all as it did not respond to orcontradict what Douglas had said about not working with-out a contract. This reply, unexplained, and a warning byPardue, the union steward, of a fine if Bishop worked fora contractor which did not have a union contract constitutethe only basis suggested for union antipathy toward Bishop.It is quite inadequate as such basis and for a finding ofanimus and consequent unlawful action by the Union. Inany event such a reply is not to be cited and relied upon asa basis for a suspicion that it prompted union antagonismand subsequent action against Bishop. We are still con-cerned with the evidence of unlawful action by the Unionas alleged.Bray on behalf of the Company having signed theagreement with the Union later on January 3, the variousoperators including Bishop went to work for the Companyon January 4.We recall that Opryland had-first decided to eliminatea general foreman but had later appointed Gilliam to thatpost, assigning him to Akers' payroll. It is true that a fore-man can be an agent of both the employer and the unionon a given job.2 Here, Gilliam was the employer's (whetherOpryland's or Akers) supervisor and agent. But there is noproof that he was more than a rank and file member of theUnion without any indicated agency for the latter. Thecomplaint allegation is that he was a member of the Union;the ultimate fact alleged but not proved is that he was aunion agent.With this necessary background to describe the situ-ation as it existed on January 12 (more, which was unneces-sary,was received and much more offered), we come toBishop's discharge. Bishop's version is that at about 9 a.m.on the 11th he shut his machine off to remove some heavyclothing and, there being no water nearby, took some coffeeout of his thermos jar; that Gilliam approached and askedhim why he was taking a coffeebreak and that he repliedthat he was not taking a break but merely quenching histhirst; thatGilliam then pointed to a water can and toofficials nearby, saying that they were management inspec-1This bookkeeping arrangement reminds us of that in December, whenBishop was placed on the Akers payroll while he worked with the OprylandZCarpentersLocalNo.517 (Gil WynerConstructionCompany),112 NLRBlandscaping crew.714, 715, 716, 721,affd.230 F.2d 256(C A. 1). OPERATING ENGINEERS LOCAL NO.369645tors and were probably watching both of them, and that hedid not want to be fired because Bishop was taking a coffee-break; and that when Gilliam said that he did not care howfar it was to the water can, Bishop replied he would do thatthe next time. Bishop continued that a short time later Gil-liam approached and told him that he was fired because hehad been drinking coffee and, when he pointed out to Gil-ham that it would have taken 25 to 30 minutes (!) to go some100 yards through mud and water to the water can, Gilliamagain said that he did not want to be fired because Bishopwas taking a coffeebreak.3Bishop then went to see Bray in the office, who toldhim that he had already heard one side of the story andwanted to hear Bishop's. Bray then said that he did not likethe way Gilliam was running things and that it was time toshow Gilliam who was in fact running the job, and he thendirected that Gilliam's checks be made out and told Bishopto finish the job he had been working on and then to go towork at the warehouse.When Gilliam later saw Bishop at work, he asked whathe was doing theresincehe had been fired; and when Bish-op replied that Bray had told him to go to work, Gilliam'sresponse was that either Bishop or he himself would be outof a job.At lunchtime, while Bishop was in his automobile, Par-due, the union steward, asked him why he had gotten Gil-liam fired and, when Bishop explained that he had hadnothing to do with that, warned that he would file chargesagainst Bishop and have him fined by the Union if he goton his machine after lunch. There is no evidence that thiswarning on January 11, not alleged as interference attrib-utable to the Union, if it represented the attitude of Pardueand the two operators with him at the time, was directly orindirectly transmitted to the Company. Neither was thisalleged as a violative remark nor litigated. The incident ishere cited although the General Counsel did not refer to itin his oralargument. (It does not appear that he had this inmind duringoral argumentwhen he uncertainly referred toa threat by Douglas or Williams on January 3.)According to Bishop, he then telephoned Douglas, toldhim that Gilliam had fired him and, when Douglas declaredthat he was aware of that, added that Bray had put him backtowork and fired Gilliam. Bishop then asked Douglaswhether he was allowed to continue to worksinceBray hadput him back on the job, and Douglas allegedly replied thatGilliam had fired Bishop; he would "stay fired" even if theCompany put him back to work. Although there had beenthisdiscussionover the telephone and apparently an oppor-tunity for Bishop to say whatever he wanted to say, Douglasnow allegedly promised to come down to the site to hearBishop's grievance.According to Bishop, Douglas said that although Gil-ham may have been fired, he would be back on the job the3 Perhaps to show thatGilliam didnot in facteffect thedischarge, ormerely to raise any question,however immaterial or futile,which could beraised,a weak attempt was made to question Gilliam's authorityto discharge,the provision in the general agreement being cited to the effectthat "Fore-men shall haveonly such authorityas assignedby the employer ..." Werecall thatOpryland hadmade Gilliam operating engineer foreman andcoordinatorfor virtuallyallof the engineerson the project. Nor, whiledtsputmg the basis for his discharge,did Bishopat any timequestionGilliam's authoritynext morning; he directed Bishop to get off the site. Bishopthen related the conversation to Bray, who was near thetelephone and the latter told him to "hang loose" and tocome back the next morning.When Bishop went to the office on the morning of the12th, Bray told him that Gilliam had beensentback to workand had returned his paychecks. Bray then remarked that,when a project manager could not fire aman, it was timeto find another job.According to Gilliam, he saw Bishop drinking one andlater another cup of coffee and fired him. I do not creditBishop's testimony that, thirsty as he was, he poured outand drank only a sip of coffee (or that he poured out morebut drank only one sip). When Gilliam saw Bishop return-ing to his machine a short time later and was informed thatBray had sent him back to work saying thathe was goingto fire Gilliam instead, the latter declared thathe was goingto the office, that he would leave if Bishop remained. Braythen told Gilliam that he was going to fire him and keepBishop.According to Douglas, Gilliam called and informedhim that he had discharged Bishop. The latter then called,said that he had been fired because he had been drinkingcoffee and was told by Douglas to come to the office, thathe would investigate, and that if there were no sufficientreasons he would be reinstated with full pay; but that Bish-op did not come to his office. Gilliam then informed Doug-las that Bray had told him that he had been fired instead ofBishop. Douglas maintained that Bishop admitted that hehad drunk two cups of coffee.Douglas spoke to Burke, who had appointed Gilliam,himself a union member, to be general foreman on the job.Douglas then called Robert Akers and said that the latternow had problems. Akers told Douglas that he would checkabout the coffee drinking and the firing, and then calledback and said thatGilliam would be back on the joband thatthe Company would apologize to him the following morn-ing.Further according to Douglas, Bishop didnot come into see him but telephoned a day or two later; he told Bishopat that time that he was satisfied that Bishop had been firedfor taking coffeebreaks to which he was not entitled. To theextent that this developed into differences between Bishopand Gilliam, it was the latter's prerogativeas general fore-man to discharge, and no discriminationis claimed in thisconnection.According to Robert Akers, Douglas called and toldhim that there was a possibility that the Company mighthave some trouble. Akers maintained that Douglas had saidthat Gilliam's absencemightcause trouble, not that itwould,and that Bishop's name wasnot mentioned,Douglas' con-cern being over the discharge of Gilliam.Akers testified alsothat he spoke with Burke, who said that Opryland did notwant any more trouble and wanted Gilliam back on thepayroll (we recall that it was Burke who had designatedGilliam); and that when Akers asked aboutBishop, Burkereplied that he did not "want to get into that."Akers imme-diately called Douglas and told him that he wanted him tohave Gilliam back on the job in themorning asOprylandhad instructed.Gilliam testified in this connection that Burke told himthe nextmorningthat he was to be back on Akers' payroll 646DECISIONSOF NATIONALLABOR RELATIONS BOARDand that he would be reimbursed; and that Robert Akerstold him that Bray would thereafter be in charge of mate-rials only but that another, Scott, would be in charge of menand firing on behalf of the Company. This last confirmedRobert Akers' earlier testimony that while Bray was thecompany's project manager, Scott was in charge of man-power and had the authority to hire and fire.Bishop's testimony suggesting animus (by Gilliam inthe first instance to be attributed to the Union, or by theUnion and communicated to Gilliam), as indicated by un-pleasant work assignments, was misleading. Bishop subse-quently admitted that others received similar assignmentsand even continued on them after he was relieved of such,and that he did not feel discriminatedagainst.This extend-ed attempt to show that Gilliam, whomever he represented,discriminated against Bishop in assignments fell flat;it rath-er emphasized Bishop's limited experience, admitted byhim, and Gilliam's encouragement but ultimate dissatisfac-tion with his work.Aside from concern with discrimination as alleged, wedo not pass on Gilliam's judgment as supervising mechanicor foreman. If Douglas sought Gilliam's reinstatement, thatwas not unlawful; and if Gilliamexercisedhis authority andresponsibility to discipline Bishop, as he evidently and law-fully did, that was no violation by the Union or by theCompany. Nor is the latter charged with discriminatorydischarge. There is no sufficient evidence to support theallegation that it was Douglas who caused or attempted tocauseBishop's discharge.Bray, who had not fired Bishop but had told him thathe could not let him go back to work until lie spoke withDouglas, was overruled: He lost his authority to discharge,Gilliam was reinstated, and Bishop was fired. In this clashof personalities, Bray lost out and resigned.Whether he represented Akers, the subcontractor, orOpryland, the contractoron the site,Gilliam spoke for man-agement, not for the Union, when he exercised the authorityand responsibility conferred upon him by Burke,Opryland's executive. It has not been shown that the Unioncaused or attempted to cause Bishop's discharge.To argue thatDouglas' insistenceon Gilhams' rein-statement was violative because tantamount to reinstatinghis authority to discharge Bishop is to deny a union's tightto plead for or insist on reinstatement of a member. Nor, asnoted, had Gilliam acted discriminatorily or otherwise un-lawfully in discharging Bishop. Neither did Bray discrim-inate against Bishop, while the issue of Gilliam's continuedemployment and authority was determined, in telling himthat there was nothing he could do. Indeed, on the factsfound by the general foreman, the Employer, terminatingBray's authority to discharge or acting through Bray, couldlawfully have kept Bishop off the job had he presentedhimselffor work.Even if Bishop told Williams on the morning of Janu-ary 3 thathe was goingto work that day because he had notbeen informed that had been laid off (we recall also Bishop'sreply to Douglas even though he did not work) this wouldbe a slim reed on which to rest a finding of union animusagainst Bishop which manifested itself on January 12. Werecall that, like the other operators, Bishop did not returnto work until January 4, after the agreement was signed.An inference or series of inferences is here sought: thatPardue's January 3 threat of a union fine against Bishop ona condition which did not develop was transmitted to theUnion and metamorphosed into animus which in turn wastransmitted to Gilliam who therefore discharged Bishop onJanuary 12. Here we would have inferences growing like akudzu.This threat, it should be noted, is not itself attributedto the Union or charged as a violation although the moreserious claim is made that it warrants a finding of animusand of causation of discharge. If, as appears, Pardue, assteward, was the Union's agent,4 his remark, however it mayhave tended to interfere with or affect Bishop, does notappear to have been implemented or transmitted to theCompany as an attempt to cause Bishop's discharge. Ameasure of the gravity of such a threat may be found in thefact that no charges were brought and that no fine wasimposed on Bishop. (This is not to be confused aspost factoproof that the threat was not made.) In any event in thisconnection the threat is not alleged to be violative in itselfand was not litigated. Nor, like the unalleged threat byPardue on January 11, was this urged by the General Coun-sel in his argument.As we attempt to touch every base while, without ap-plause, doffing the cap at every claim, we note that a letterfrom the union president offered by the General Counselrecites that Bishop was fired by the Company foreman fornot following instructions and for doing unsatisfactorywork, and that the Union was not responsible for his dis-charge; the Union had investigated and found that theCompany was justified in firing Bishop. This letter, so farfrom an admission against interest,is a self-serving but nowconfirmatory statement supporting the Union's position.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDERSThe complaintisdismissedin its entirety.°Without reciting all of the testimony which sufficientlyindicates thesteward's agency, we maynote the following statement in a question bycounsel for the Union-"He representsthe Umon indealing with the othermen and to some extent in dealing with the Employer." Thiswas answeredin theaffirmative.5 In the event no exceptions are filed asprovided by Section102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions, and recommendedOrder heremshall,as provided in Section102.48 of the Rulesand Regulations,be adopted by the Boardand becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes.